 Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 1 of 12 PageID# 244




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


STRAIGHT LINE DRIVE,INC.,

                      Plaintiff,

V.                                                   Civil Action No. 3:20cv779-HEH


LEEVANATTAand
JITAN KUVERJI,

                      Defendants.


                                MEMORANDUM OPINION
                   (Granting Defendant Kuverji's Motion to Dismiss)

       This matter is before the Court on Defendant Jitan Kuverji's("Kuveiji") Motion to

Dismiss for Lack ofPersonal Jurisdiction (the "Motion," ECF No. 2). Plaintiff Straight

Line Drive ("Plaintiff) filed suit against Kuveiji and Defendant Lee Vanatta("Vanatta"),

in Suny County Circuit Court on September 9,2020. Kuveiji filed a Notice of Removal

with this Court on October 6,2020.^ He was served with a copy ofthe Complaint on

September 18,2020, and removed the case within thirty days pursuant to 28 U.S.C.

§ 1446(a). Kuveiji filed the instant Motion on October 12,2020, and thereafter filed his

Answer on November 13, 2020. The parties have filed memoranda supporting their

respective positions, and the Court heard oral argument on December 3,2020. For the




^ The basis for removal is diversity jurisdiction. According to the Complaint,Plaintiff resides in
Virginia, Kuveiji resides in Florida, and Vanatta resides in Georgia. (Compl. 1-2, ECF No. 1-1.)
Plaintiff seeks at least $110,000.00 in compensatory damages against both Defendants and
$350,000.00 in punitive damages against each Defendant. {Id. at 23-24.)
 Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 2 of 12 PageID# 245




reasons stated herein, Kuveiji's Motion to Dismiss for Lack ofPersonal Jurisdiction will

be granted.^

                                  I.     BACKGROUND


        Plaintiff is a technology corporation that develops and patents technologies for the

can-making industry. (Compl. 3,EOF No. 1-1.) Plaintiff engineers core systems that can

be used with bodymakers(machinery that presses metals to create cans at high speeds)

from any manufacturer. {Id.) Don Haulsee("Haulsee") is Plaintiffs current CEO and a

member ofits board of directors. {Id.) In late 2016 and into early 2017, Haulsee worked

with Vanatta to incorporate Plaintiff {Id. at 3—4.) The Commonwealth of Virginia

issued a certificate ofincorporation for Plaintiff on January 6,2017. {Id. at 4.) Plaintiffs

Articles ofIncorporation authorize the corporation to issue 1,000 shares ofstock. {Id. at

6.) At Plaintiffs inception, Haulsee and Vanatta were both officers and directors. {Id. at

4.) Haulsee was Plaintiffs President, CEO,and founder, and Vanatta was Plaintiffs

COO and a member of its board of directors. {Id.) Haulsee conducted the substantive

engineering and patent work while Vanatta managed the corporation's finances. {Id. at

4-5.)

        Plaintiff alleges that Vanatta made a series of unauthorized, fraudulent

transactions on its behalf and that Vanatta embezzled a total of$14,067.75 ofPlaintiffs




^ The matter will remain pending as to Vanatta. Plaintifffiled a Suggestion of Death for Vanatta
on November 19,2020,in accordance with Rule 25(a)(1) ofthe Federal Rules of Civil
Procedure, notifying the Court that he passed away on October 21,2020. (ECF No. 17.)
Although this Court will grant Kuveiji's Motion,the case will remain active pending any motion
for substitution of party for Vanatta under Rule 25(a)(1).
 Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 3 of 12 PageID# 246




funds. {Id. at 6-12.) As to Kuverji, the Complaint alleges that he is a citizen of Georgia

and that he loaned money to Plaintiffthrough Vanatta, but does not otherwise provide

any information about Kuverji, his background, or his relationship with Vanatta. {Id. at

2—15.) Plaintiff principally alleges that he loaned $100,000.00 at 10 percent interest to

Vanatta, who was acting on Plaintiffs behalf, in exchange for fifteen ofPlaintiffs

shares.^ {Id.) The fifteen shares given to Kuverji were purportedly in excess of

Plaintiffs authorized 1,000 shares. {Id. at 6.) Plaintiff claims that Vanatta executed a

promissory note("the Note")with Kuverji, memorializing the $100,000.00 loan, without

Plaintiff's knowledge. {Id. at 6-7.) Plaintifffurther alleges that both Defendants knew

the $100,000.00 loan needed to be kept secret fi^om Plaintiffs other officers and directors

because the additional debt might hinder negotiations with investors interested in the

corporation. {Id. at 8.)

       Kuverji seeks to dismiss all ofPlaintiffs claims against him (Counts II, IV, V,and

VI)for lack ofpersonal jurisdiction. (ECF No. 2.) He argues that he is a Florida resident

who never spent any time or conducted any business in Virginia. (Def.'s Br. Supp. Mot.

5-6,ECF No. 2-2.) Vanatta was in Georgia when he approached Kuveiji about loaning

money to Plaintiff. {Id.) Kuverji avers that he only ever discussed the transaction with

Vanatta while Vanatta was in Georgia and Kuveiji was in Florida. {Id.) Plaintiff argues




^ The Complaint also references a second,similar transaction between Vanatta and Kuveiji for
another $20,000.00 loan but Plaintiff admits that it is unsure whether that transaction was made
with Plaintiff or with a different entity. Straight Line Drive Holdings, Inc. (Compl. 14.) This
transaction is neither alleged in the enumerated counts, nor included in the compensatory
damages calculation. {Id. at 15-24.)
 Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 4 of 12 PageID# 247




that it has established sufficient contacts based upon Kuverji's(1)execution ofthe Note

with a Virginia corporation that contains a choice oflaw provision applying Virginia

laws to the Note,(2)exchange of money with said Virginia corporation, and(3)

ownership offifteen shares ofthe corporation's stock. (PL's Br. 0pp.6-12,ECF No.

13.) Alternatively, Plaintiff argues that this Court's personal jurisdiction over Vanatta

extends to Kuveiji because he was Vanatta's co-conspirator. {Id. at 11.)

                               11.    STANDARD OF REVIEW


       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2) made at

the preliminary stage oflitigation is subject to aprimafacie standard, similar to motions

to dismiss under Rule 12(b)(6). Sneha Media & Ent, LLC v. Assoc. Broad. Co. P Ltd.,

911 F.3d 192,196-97(4th Cir. 2018). When a Rule 12(b)(2) motion is raised before the

parties have "had a fair opportunity to develop and present the relevantjurisdictional

evidence," courts must "give [the plaintiffs] allegations a favorable presumption, taking

the allegations in the light most favorable to [the plaintiff]." Id. at 196. The issue may be

revisited later, if necessary,"when a fuller record is presented because the plaintiff'bears

the burden of demonstrating personal jurisdiction at every stage following [the

defendant's jurisdictional] challenge.'" Id. at 197(quoting Grayson v. Anderson, 816

F.3d 262,267(4th Cir. 2016)).

       To establish personal jurisdiction over a nonresident defendant, courts must first

determine thatjurisdiction is authorized by state law. Mitrano v. Hawes,377 F.3d 402,

406(4th Cir. 2004). Ifthe state long-arm statute is satisfied, then the court must

determine whether jurisdiction is compatible with the Due Process Clause ofthe United
 Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 5 of 12 PageID# 248




States Constitution. Peanut Corp. ofAm. v. Hollywood Brands, Inc.,696 F.2d 311,313

(4th Cir. 1982). Generally, Virginia's long-arm statute is construed to extend personal

jurisdiction to 'the outmost perimeters of due process." Id. The relevant portion of

Virginia's long-arm statue provides that "[a] court may exercise personal jurisdiction

over a person ... as to a cause of action arising from the person's ...[tjransacting any

business in [Virginia]." Va. Code Ann. § 8.01-328.1.

       A plaintiff satisfies the Due Process Clause by showing that the forum state either

has general or specific jurisdiction over the defendant. General jurisdiction is established

by "demonstrating the defendant's continuous and systematic contact with the State."

Sneha Media,911 F.3d at 198(internal citations omitted). Specific jurisdiction is

established by "demonstrating that the defendant purposely established minimum

contacts in the forum state such that it should reasonably anticipate being haled into court

there on a claim arising out ofthose contacts." Id.

       The United States Court of Appeals for the Fourth Circuit has defined minimum

contacts as:(1)the defendant purposefully availed himselfofthe privilege of conducting

activities in the forum state;(2)the plaintiffs claims arose out ofthe activities that the

defendant directed at the forum state; and that(3)the court's exercise of personal

jurisdiction over the plaintiff is constitutionally reasonable. Id. The Fourth Circuit has

further established a nonexclusive list offactors—eight actions that could be conducted

in or in relation to the forum state—^to be considered in determining whether a defendant

purposely availed himself of conducting business in that state: (1) maintaining offices or

agents;(2) holding properly;(3)soliciting or initiating business;(4) deliberately
 Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 6 of 12 PageID# 249




engaging in significant or long-term business activities;(5)selecting the forum state in a

choice oflaw clause;(6)contacting a resident ofthe forum state in person regarding the

business relationship;(7)requiring performance of contracted duties in the forum state;

and(8)the nature, place, and extent ofcommunications about the business being

transacted. Id. at 198-99.


                                    III.   ANALYSIS


       In this case. Plaintiff does not purport to demonstrate that Virginia could exercise

general jurisdiction over Kuverji. Rather, Plaintiff contends that it has demonstrated this

Court can exercise specific jurisdiction over him under Virginia's long-arm statute and in

satisfaction ofthe Due Process Clause.


       Kuveiji does not have sufficient minimum contacts with Virginia to allow this

Court to exercise personal jurisdiction over him. He maintains that he heis never

transacted any business in Virginia aside from the Note in question; never purposely

visited Virginia; never maintained offices or agents in Virginia; and never contacted

Plaintiff in Virginia. Importantly, Kuveiji asserts that he never entered Virginia to

conduct any part ofthe transaction at issue here. The Complaint is devoid of any facts

alleging that Kuveiji transacted business in Virginia. Plaintiff only alleges that "Kuveiji

purportedly entered into a promissory note ... with [Plaintiff] for '15 shares of

[Plaintiffs] total shares outstanding 1000 [sic],' in exchange for $100,000.00 with 10%

interest." (Compl. 6.) Plaintiff states that Vanatta had the Note in his sole possession in

Georgia and did not disclose the existence ofthe Note to any ofPlaintiffs other officers

or shareholders. (Jd. at 2, 7.) Kuveiji allegedly wired $100,000.00 in two separate
 Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 7 of 12 PageID# 250




transactions into Vanatta's personal Bank of America account, and Kuveiji never

contacted Plaintiff in any capacity about execution or repayment ofthe Note. {Id. at 7.)

Finally, Plaintiff alleges that Vanatta wired the $110,000.00 due Kuveiji under the Note

from Plaintiffs account to Kuveiji on March 14,2018. {Id. at 9.)

       This Court finds the Fourth Circuifs decision in Sneha Media instructive. In

Sneha Media the defendant was an Indian corporation. 911 F.3d at 194-95. The

plaintiffs there were two corporate entities with the same CEO;one company was a

resident of Virginia and the other weis a resident ofIndia. Id. The defendant corporation

contracted with the Indian plaintiff to distribute broadcasting content in North America

and Europe. Id. The plaintiffs brought suit in this Court, alleging breach of contract,

interference with contract, and federal copyright law violations arising out oftheir

distribution rights to deliver the defendant's broadcasting content in the United States.

Id. at 194—95. The defendant corporation in Sneha Media did not have a contractual

relationship with the Virginia corporation, but the defendant's CEO met with the CEO for

both the plaintiffs in Virginia, and the Virginia plaintiff corporation assisted some ofthe

defendant's employees with obtaining United States visas. Id. at 195-96. However,the

Fourth Circuit discounted these contacts between the defendant and a Virginia

corporation as "too removed" from the action alleged to put the defendant on notice of a

potential lawsuit in Virginia. Id. at 199. The court ultimately concluded that the

plaintiffs "relied on contacts that[were] constitutionally insufficient to justify specific

personal jurisdiction over [the defendant]... even iftheir burden were only to make a

primafacie showing." Id. at 201.
 Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 8 of 12 PageID# 251




      In this case, Kuverji's limited acts executing the Note are too far removed from

Plaintiff and its claims of aiding and abetting a breach of fiduciary duty, common law

conspiracy, business conspiracy, and unjust enrichment. Like in Sneha Media,the core
ofPlaintiffs claims is unrelated to Kuveiji's attenuated interaction with a Virginia

business. See 911 F.3d at 199. Plaintiff had no personal contact or involvement with

Kuveiji. Kuveiji, therefore, could not have expected to be haled into court in Virginia on

a claim arising out of his negotiations, discussions, and transaction with Vanatta while he

was in Florida and Vanatta was in Georgia. See id. The parties agree that the Note

contains a Virginia choice oflaw provision, but choice oflaw is separate and distinct

from choice of venue. A choice oflaw clause is only one factor for the court to consider,

and Plaintiff admits that a choice of law provision is not dispositive. Without any

supporting facts, this Court finds that the choice oflaw provision in the Note is

insufficient to buttress Plaintiffs claim that this Court has personal jurisdiction over

Kuverji. Therefore, this Court finds that the Complaint fails to plead sufficient facts

either through Virginia's long-arm statute or compatible with the Due Process Clause for

this Court to exercise personal jurisdiction over Kuveiji.

       Plaintiff argues that even if Kuveiji's contacts with Virginia are insufficient, this

Court may still exercise personal jurisdiction over him as Vanatta's co-conspirator. The

Fourth Circuit has recognized a conspiracy theory ofjurisdiction, but to successfully

plead this theoiy,"the plaintiff[] would have to make a plausible claim (1)that a

conspiracy existed;(2)that [the defendant] participated in the conspiracy; and(3)that a

coconspirator's activities in furtherance ofthe conspiracy had sufficient contacts with
 Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 9 of 12 PageID# 252




Virginia to subject that conspirator to jurisdiction in Virginia." Unspam Techs., Inc. v.

Chernuk, 716 F.3d 322, 329(4th Cir. 2013). However, a bare allegation of conspiracy is

insufficient. Plaintiff still must plead some connection between Kuverji and Virginia in

furtherance ofthe alleged conspiracy. See Lolavar v. de Santibanes, 430 F.3d 221,229

(4th Cir. 2005)("[Sjuch a plaintiff must allege specific facts connecting the defendant

with the forum.")(citing First Chicago Int'l v. UnitedExch. Co., 836 F.2d 1375, 1378-

79(D.C. Cir. 1988)). Plaintiffrelies on Verizon Online Services, Inc. v. Ralsky, 203

F. Supp. 2d 601 (E.D. Va. 2002), to support its argument that conspiracy jurisdiction

extends this Court's personal jurisdiction to Kuverji. The court in Ralsky found that.the

plaintiff sufficiently pled that a conspiracy existed by laying out facts tying each named

defendant to acts relating to the conspiracy and aimed at the forum jurisdiction. 203

F. Supp. 2d at 601,611,622-23. Plaintiff here neither sufficiently alleges that a

conspiracy existed nor that Kuverji individually took steps in furtherance ofthe

conspiracy in Virginia. The Complaint offers only conclusory allegations ofconspiracy.

Plaintiffs only factual allegation is the Note itself. Simply executing a promissory note

through an individual in Georgia hardly constitutes an "overt act" in furtherance of a

conspiracy to deprive Plaintiff of money and present and future business. See Unspam

Techs., Inc., 716 F.3d at 329(citation omitted).

       Plaintiff cites several cases supporting its argument that the Note alone is

sufficient to establish personal jurisdiction over Kuverji, but all are distinguishable fi*om

the facts before this Court. First, Plaintiff cites Lee Graham Shopping Center v. Kirsch to

argue that Kuverji's ownership offifteen shares ofPlaintiffs stock sufficiently
 Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 10 of 12 PageID# 253




constitutes conducting business in Virginia. No. l:13-cv-189,2013 WL 12097824, at *1

(E.D. Va. 2013). In Lee Graham,the defendants had a partnership interest in Lee

Graham Shopping Center, LLC. Id. The court found that it had personal jurisdiction

over the defendants because they "at one time or another claimed an ownership interest in

the PlaintiffLLC." Id. By contrast. Plaintiff here has not alleged that Kuverji

purposefully availed himself ofthe privilege ofconducting business in Virginia by

asserting his ownership interests in Plaintiff.

       Second,Plaintiff cites various cases supporting its argument that exchanging or

loaning money or executing a promissory note in a forum state constitutes conducting

business in that state. Plaintiff cites Richardson v. William Sneider and Associates, LLC,

No.4:12cv25, 2012 WL 3525625(E.D. Va. 2012), as an example ofthis Court finding

purposeful availment when a defendant bought a Virginia plaintiffs loan obligation.

There, the plaintiff and the underlying transaction leading to the plaintiffs debt were both

in Virginia. 2012 WL 3525625, at *1,3. However,the defendant not only purchased the

plaintiffs debt in Virginia, but also subsequently called the plaintiff at work and on her

cell phone thirteen times to collect the debt. Id. The court held that the calls were

"properly characterized as a business transaction because the defendant was eliciting

performance on a contract." Id. at *3.

       Plaintiff also relies on Glumina Bankdd. v. D.C. Diamond Corp., 527 S.E.2d 775

(Va. 2000), for the proposition that contracting to deliver funds to a Virginia

corporation's bank account is a purposeful activity even ifthe funds never reach the

account. In Glumina Bank,the foreign defendant had an ongoing business relationship


                                              10
Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 11 of 12 PageID# 254




with the Virginia plaintiff in the form of multiple contracts between the two entities, all

of which were performed except for the contract at issue in that litigation. 527 S.E.2d at

777-78. Therefore, the court found that it could exercise personal jurisdiction arising

from the defendant's "[cjontracting to supply services or things ...," a different portion

of Virginia's long-arm statute than at issue in this litigation. Id. at 111(quoting § 8.01-

328.1).

         Finally, Plaintiff cites Evolved Karomac Vision Corp. v. Majority Holdings Int'l

B.T., LLC,No. l:19-cv-269, 2020 WL 856369(E.D. Va. 2020)for the premise that

defendants entering into a promissory note related to a loan with certain terms to be

performed in Virginia purposefully avail themselves ofthe forum state. Yet again, the

facts supporting personal jurisdiction before that court went far beyond the promissory

note and its terms. In that case, the defendants initiated contact in Virginia to procure the

loan, and, under the terms ofthe loan contract, repayment would occur in Virginia;

Virginia law applied; and Virginia courts had jurisdiction in the event of default. 2020

WL 856369, at *3. The court noted that submitting to jurisdiction in the event of default

alone had previously formed the basis for personal jurisdiction in the Fourth Circuit. Id.

at *2.


         The defendants in every case cited by Plaintiff all proactively acted or reached into

Virginia in association with some business or contract. No such action has been alleged

here. Kuveiji conducted a transaction associated with a Virginia business only through

an intermediary, and he at no point proactively acted or reached into Virginia in




                                              11
Case 3:20-cv-00779-HEH Document 19 Filed 12/23/20 Page 12 of 12 PageID# 255




association with the Note. Finally, he was a passive participant, not the instigator in the

transaction.

                                  IV.    CONCLUSION


       Accordingly, as Plaintifffails to plead any facts showing that Kuverji transacted

business in Virginia under Virginia's long-arm statute or sufficient facts constitutionally

supporting this Court's exercise of personal jurisdiction over him,Kuverji's Motion to

Dismiss for Lack ofPersonal Jurisdiction will be granted.

       An appropriate Order will accompany this Memorandum Opinion.

                                                                 /s/
                                                   Heniy E. Hudson
                                                   Senior United States District Judge
Dater^a*.■2.^ 2a a. O
Richmond, Virginia




                                              12
